Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated
as of May 31, 2007, by and among AAI CORPORATION, a Maryland corporation
(“AAI”), UNITED INDUSTRIAL CORPORATION, a Delaware corporation (“UIC”, and
together with AAI, collectively, the “Borrowers”, and individually, a
“Borrower”), each of the subsidiaries of a Borrower listed on Schedule I hereto
(each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (the “Administrative Agent”) for the benefit of itself and
the several banks and other financial institutions (the “Lenders”) from time to
time party to the Amended and Restated Revolving Credit Agreement, dated as of
the date hereof, by and among the Borrowers, the several banks and other
financial institutions from time to time party thereto (the “Lenders”), the
Administrative Agent, and SunTrust Bank, as Issuing Bank and as Swingline Lender
(as amended, restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall the meanings assigned to such terms in the
Amended and Restated Credit Agreement).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Lenders have
agreed to establish a revolving credit facility in favor of the Borrowers;

WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of a Borrower
and will derive substantial benefit from the making of Loans by the Lenders and
the issuance of Letters of Credit by the Issuing Bank; and

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Amended
and Restated Credit Agreement that each Guarantor execute and deliver to the
Administrative Agent a Subsidiary Guaranty Agreement in the form hereof, and
each Guarantor wishes to fulfill said condition precedent.

NOW, THEREFORE, in order to induce Lenders to extend the Loans and the Issuing
Bank to issue Letters of Credit and to make the financial accommodations as
provided for in the Amended and Restated Credit Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.  GUARANTEE.  EACH GUARANTOR UNCONDITIONALLY GUARANTEES, JOINTLY WITH
THE OTHER GUARANTORS AND SEVERALLY, AS A PRIMARY OBLIGOR AND NOT MERELY AS A
SURETY, (I) THE DUE AND PUNCTUAL PAYMENT OF ALL OBLIGATIONS INCLUDING, WITHOUT
LIMITATION, (A) THE PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST (INCLUDING
INTEREST ACCRUING DURING THE PENDENCY OF ANY BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS OF WHETHER ALLOWED OR
ALLOWABLE IN SUCH PROCEEDING) ON THE LOANS, WHEN AND AS DUE, WHETHER AT
MATURITY, BY ACCELERATION, UPON ONE OR MORE DATES SET FOR PREPAYMENT OR
OTHERWISE, (B) EACH PAYMENT REQUIRED TO BE MADE BY THE


--------------------------------------------------------------------------------


Borrowers under the Amended and Restated Credit Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement or disbursements, interest thereon and obligations to provide cash
collateral, and (C) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent and the Lenders under the Amended and Restated Credit
Agreement and the other Loan Documents, (ii) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Loan Parties under
or pursuant to the Amended and Restated Credit Agreement and the other Loan
Documents; and (iii) the due and punctual payment and performance of all
obligations of the Borrowers, monetary or otherwise, arising under any Hedging
Transaction incurred to limit interest rate or fee fluctuation with respect to
the Loans and Letters of Credit entered into with a counterparty that was a
Lender or an Affiliate of a Lender at the time such Hedging Transaction was
entered into (subject to the conditions in the Security Agreement, each such
person a “Specified Hedge Provider”; the Administrative Agent, the Lenders and
the Specified Hedge Providers, collectively, the “Secured Parties” and each
individually a “Secured Party”) (all the monetary and other obligations referred
to in the preceding clauses (i) through (iii) being collectively called the
“Guaranteed Obligations”).  Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from such Guarantor, and that such Guarantor will remain bound
upon its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.


SECTION 2.  OBLIGATIONS NOT WAIVED.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH GUARANTOR WAIVES PRESENTMENT OR PROTEST TO, DEMAND OF OR
PAYMENT FROM THE OTHER LOAN PARTIES OF ANY OF THE GUARANTEED OBLIGATIONS, AND
ALSO WAIVES NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR
NONPAYMENT.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS
OF EACH GUARANTOR HEREUNDER SHALL NOT BE AFFECTED BY (I) THE FAILURE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE
OR EXERCISE ANY RIGHT OR REMEDY AGAINST THE BORROWERS OR ANY OTHER GUARANTOR
UNDER THE PROVISIONS OF THE AMENDED AND RESTATED CREDIT AGREEMENT, ANY OTHER
LOAN DOCUMENT OR OTHERWISE, (II) THE FAILURE OF ANY SECURED PARTY TO ASSERT ANY
CLAIM OR DEMAND OR TO ENFORCE OR EXERCISE ANY RIGHT OR REMEDY AGAINST THE
BORROWERS OR ANY OTHER GUARANTOR UNDER THE PROVISIONS OF ANY INSTRUMENTS,
AGREEMENTS OR DOCUMENTS EXECUTED IN CONNECTION WITH ANY HEDGING TRANSACTION
INCURRED TO LIMIT INTEREST RATE OR FEE FLUCTUATION WITH RESPECT TO THE LOANS AND
LETTERS OF CREDIT ENTERED INTO WITH A SPECIFIED HEDGE PROVIDER (EACH SUCH
DOCUMENT, A “HEDGING DOCUMENT”) (III) ANY RESCISSION, WAIVER, AMENDMENT OR
MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR PROVISIONS OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY HEDGING DOCUMENT, ANY GUARANTEE OR ANY
OTHER AGREEMENT, INCLUDING WITH RESPECT TO ANY OTHER GUARANTOR UNDER THIS
AGREEMENT, OR (IV) THE FAILURE TO PERFECT ANY SECURITY INTEREST IN, OR THE
RELEASE OF, ANY OF THE SECURITY HELD BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT
OR ANY SECURED PARTY.


SECTION 3.  GUARANTEE OF PAYMENT.  EACH GUARANTOR FURTHER AGREES THAT ITS
GUARANTEE CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE AND NOT OF COLLECTION, AND
WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE ADMINISTRATIVE AGENT
OR ANY SECURED PARTY TO ANY OF THE SECURITY HELD FOR PAYMENT OF THE GUARANTEED
OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF
THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY IN FAVOR OF THE BORROWERS OR ANY
OTHER PERSON.

2


--------------------------------------------------------------------------------



SECTION 4.  NO DISCHARGE OR DIMINISHMENT OF GUARANTEE.  THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT OR TERMINATION FOR ANY REASON (OTHER THAN THE INDEFEASIBLE PAYMENT IN
FULL IN CASH OF THE GUARANTEED OBLIGATIONS), INCLUDING ANY CLAIM OF WAIVER,
RELEASE, SURRENDER, ALTERATION OR COMPROMISE OF ANY OF THE GUARANTEED
OBLIGATIONS, AND SHALL NOT BE SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM,
RECOUPMENT OR TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS OR OTHERWISE.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER
SHALL NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY THE FAILURE OF THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO
ENFORCE ANY REMEDY UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT, ANY OTHER
LOAN DOCUMENT, ANY HEDGING DOCUMENT OR ANY OTHER AGREEMENT, BY ANY WAIVER OR
MODIFICATION OF ANY PROVISION OF ANY THEREOF, BY ANY DEFAULT, FAILURE OR DELAY,
WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF THE GUARANTEED OBLIGATIONS, OR BY
ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY MANNER OR TO THE EXTENT VARY
THE RISK OF ANY GUARANTOR OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF EACH
GUARANTOR AS A MATTER OF LAW OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN
FULL IN CASH OF ALL THE OBLIGATIONS (OTHER THAN INDEMNITIES AND OTHER SIMILAR
CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS AGREEMENT FOR WHICH NO
CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE TIME OF
TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS)).


SECTION 5.  DEFENSES OF BORROWERS WAIVED.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH GUARANTOR WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF ANY
DEFENSE OF ANY LOAN PARTY OR THE UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS
OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE
LIABILITY OF ANY LOAN PARTY, OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH
OF THE GUARANTEED OBLIGATIONS (OTHER THAN INDEMNITIES AND OTHER SIMILAR
CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS AGREEMENT FOR WHICH NO
CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE TIME OF
TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS).  THE
ADMINISTRATIVE AGENT AND THE SECURED PARTIES MAY, AT THEIR ELECTION, FORECLOSE
ON ANY SECURITY HELD BY ONE OR MORE OF THEM BY ONE OR MORE JUDICIAL OR
NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY SUCH SECURITY IN LIEU OF
FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE GUARANTEED OBLIGATIONS, MAKE
ANY OTHER ACCOMMODATION WITH ANY OTHER LOAN PARTY OR ANY OTHER GUARANTOR,
WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY GUARANTOR
HEREUNDER EXCEPT TO THE EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN FULLY,
FINALLY AND INDEFEASIBLY PAID IN CASH (OTHER THAN INDEMNITIES AND OTHER SIMILAR
CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS AGREEMENT FOR WHICH NO
CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE TIME OF
TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS).  
PURSUANT TO APPLICABLE LAW, EACH GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY
SUCH ELECTION EVEN THOUGH SUCH ELECTION OPERATES, PURSUANT TO APPLICABLE LAW, TO
IMPAIR OR TO EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT
OR REMEDY OF SUCH GUARANTOR AGAINST THE BORROWERS OR ANY OTHER GUARANTOR OR
GUARANTOR, AS THE CASE MAY BE, OR ANY SECURITY.

3


--------------------------------------------------------------------------------



SECTION 6.  AGREEMENT TO PAY; SUBORDINATION.  IN FURTHERANCE OF THE FOREGOING
AND NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY HAS AT LAW OR IN EQUITY AGAINST ANY GUARANTOR BY VIRTUE HEREOF,
UPON THE FAILURE OF THE BORROWERS OR ANY OTHER LOAN PARTY TO PAY ANY OBLIGATION
WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY, BY ACCELERATION,
AFTER NOTICE OF PREPAYMENT OR OTHERWISE, EACH GUARANTOR HEREBY PROMISES TO AND
WILL FORTHWITH PAY, OR CAUSE TO BE PAID, TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES IN CASH THE AMOUNT OF SUCH UNPAID OBLIGATION. 
UPON PAYMENT BY OR ON BEHALF OF ANY GUARANTOR OF ANY SUMS TO THE ADMINISTRATIVE
AGENT, ALL RIGHTS OF SUCH GUARANTOR AGAINST ANY LOAN PARTY ARISING AS A RESULT
THEREOF BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY
OR OTHERWISE SHALL IN ALL RESPECTS BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT
TO THE PRIOR INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE GUARANTEED
OBLIGATIONS (OTHER THAN INDEMNITIES AND OTHER SIMILAR CONTINGENT OBLIGATIONS
SURVIVING THE TERMINATION OF THIS AGREEMENT FOR WHICH NO CLAIM HAS BEEN MADE AND
WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE TIME OF TERMINATION AND THOSE
OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS). IN ADDITION, ANY INDEBTEDNESS
OF ANY LOAN PARTY NOW OR HEREAFTER HELD BY ANY GUARANTOR IS HEREBY SUBORDINATED
IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL IN CASH OF THE GUARANTEED
OBLIGATIONS (OTHER THAN INDEMNITIES AND OTHER SIMILAR CONTINGENT OBLIGATIONS
SURVIVING THE TERMINATION OF THIS AGREEMENT FOR WHICH NO CLAIM HAS BEEN MADE AND
WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE TIME OF TERMINATION AND THOSE
OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS). IF ANY AMOUNT SHALL
ERRONEOUSLY BE PAID TO ANY GUARANTOR ON ACCOUNT OF (I) SUCH SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHT OR (II) ANY SUCH
INDEBTEDNESS OF ANY LOAN PARTY, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES AND SHALL FORTHWITH
BE PAID TO THE ADMINISTRATIVE AGENT TO BE CREDITED AGAINST THE PAYMENT OF THE
GUARANTEED OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH THE
TERMS OF THE LOAN DOCUMENTS.


SECTION 7.  INFORMATION.  EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING
AND KEEPING ITSELF INFORMED OF OTHER LOAN PARTIES’ FINANCIAL CONDITION AND
ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF
THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS THAT
SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NONE OF THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES WILL HAVE ANY DUTY TO ADVISE ANY OF
THE GUARANTORS OF INFORMATION KNOWN TO IT OR ANY OF THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.


SECTION 8.  INDEMNITY AND SUBROGATION.  IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GUARANTORS MAY HAVE UNDER APPLICABLE LAW (BUT
SUBJECT TO SECTION 6), THE BORROWERS AGREE THAT (A) IN THE EVENT A PAYMENT SHALL
BE MADE BY OR ON BEHALF OF ANY GUARANTOR UNDER THIS AGREEMENT, THE BORROWERS
SHALL, JOINTLY AND SEVERALLY, INDEMNIFY SUCH GUARANTOR FOR THE FULL AMOUNT OF
SUCH PAYMENT AND SUCH GUARANTOR SHALL BE SUBROGATED TO THE RIGHTS OF THE PERSON
TO WHOM SUCH PAYMENT SHALL HAVE BEEN MADE TO THE EXTENT OF SUCH PAYMENT AND
(B) IN THE EVENT ANY ASSETS OF ANY GUARANTOR SHALL BE SOLD TO SATISFY A CLAIM OF
ANY SECURED PARTY UNDER THIS AGREEMENT, THE BORROWERS SHALL, JOINTLY AND
SEVERALLY, INDEMNIFY SUCH GUARANTOR IN AN AMOUNT EQUAL TO THE GREATER OF THE
BOOK VALUE OR THE FAIR MARKET VALUE OF THE ASSETS SO SOLD.


SECTION 9.  CONTRIBUTION AND SUBROGATION.  EACH GUARANTOR (A “CONTRIBUTING
GUARANTOR”) AGREES (SUBJECT TO SECTION 6) THAT, IN THE EVENT A PAYMENT SHALL BE
MADE BY ANY OTHER GUARANTOR UNDER THIS AGREEMENT OR ASSETS OF ANY OTHER
GUARANTOR SHALL BE SOLD TO SATISFY A CLAIM OF ANY SECURED PARTY AND SUCH OTHER
GUARANTOR (THE “CLAIMING GUARANTOR”) SHALL NOT HAVE BEEN FULLY INDEMNIFIED BY
THE BORROWERS AS PROVIDED IN SECTION 8, THE CONTRIBUTING GUARANTOR SHALL

4


--------------------------------------------------------------------------------


indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor).  Any Contributing Guarantor making any payment to
a Claiming Guarantor pursuant to this Section 9 shall be subrogated to the
rights of such Claiming Guarantor under Section 8 to the extent of such payment.


SECTION 10.  SUBORDINATION.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, ALL RIGHTS OF THE GUARANTORS UNDER SECTION 8 AND SECTION 9 AND ALL
OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER APPLICABLE LAW OR
OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF THE GUARANTEED OBLIGATIONS (OTHER THAN INDEMNITIES AND OTHER SIMILAR
CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS AGREEMENT FOR WHICH NO
CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE TIME OF
TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS).  NO
FAILURE ON THE PART OF THE BORROWERS OR ANY GUARANTOR TO MAKE THE PAYMENTS
REQUIRED UNDER APPLICABLE LAW OR OTHERWISE SHALL IN ANY RESPECT LIMIT THE
OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR WITH RESPECT TO ITS OBLIGATIONS
HEREUNDER, AND EACH GUARANTOR SHALL REMAIN LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF SUCH GUARANTOR HEREUNDER.


SECTION 11.  REPRESENTATIONS AND WARRANTIES.  EACH GUARANTOR REPRESENTS AND
WARRANTS AS TO ITSELF THAT ALL REPRESENTATIONS AND WARRANTIES RELATING TO IT (AS
A SUBSIDIARY OF A BORROWER) CONTAINED IN THE AMENDED AND RESTATED CREDIT
AGREEMENT ARE TRUE AND CORRECT.


SECTION 12.  TERMINATION.  THE GUARANTEES MADE HEREUNDER (I) SHALL TERMINATE
WHEN ALL THE GUARANTEED OBLIGATIONS (OTHER THAN THOSE GUARANTEED OBLIGATIONS
RELATING TO THE HEDGING OBLIGATIONS, AND THOSE INDEMNITIES AND OTHER SIMILAR
CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS AGREEMENT FOR WHICH NO
CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE TIME OF
TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS) HAVE BEEN
PAID IN FULL IN CASH AND THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER
THE AMENDED AND RESTATED CREDIT AGREEMENT, THE LC EXPOSURE HAS BEEN REDUCED TO
ZERO AND THE ISSUING BANK HAS NO FURTHER OBLIGATION TO ISSUE LETTERS OF CREDIT
UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT AND (II) SHALL CONTINUE TO BE
EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, OR ANY
PART THEREOF, OF ANY OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RESTORED BY
ANY LENDER OR ANY GUARANTOR UPON THE BANKRUPTCY OR REORGANIZATION OF ANY
BORROWER, ANY GUARANTOR OR OTHERWISE.  IN CONNECTION WITH THE FOREGOING, THE
ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO SUCH GUARANTOR OR GUARANTOR’S
DESIGNEE, AT SUCH GUARANTOR’S EXPENSE, ANY DOCUMENTS OR INSTRUMENTS, WITHOUT
REPRESENTATION OR RECOURSE, WHICH SUCH GUARANTOR SHALL REASONABLY REQUEST FROM
TIME TO TIME TO EVIDENCE SUCH TERMINATION AND RELEASE.


SECTION 13.  BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS.  WHENEVER IN THIS
AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE
DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS,
PROMISES AND AGREEMENTS BY OR ON BEHALF OF THE GUARANTORS THAT ARE CONTAINED IN
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF EACH PARTY HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BECOME EFFECTIVE

5


--------------------------------------------------------------------------------


as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the Secured
Parties, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void) without the
prior consent of the Lenders.  If all of the capital stock of a Guarantor is
sold, transferred or otherwise disposed of pursuant to a transaction permitted
by the Amended and Restated Credit Agreement, such Guarantor shall be released
from its obligations under this Agreement without further action, and upon the
request of such Guarantor, Administrative Agent shall deliver or authorize the
filing of all necessary terminations and shall return all Collateral to such
Guarantor to effect such release.  This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.


SECTION 14.  WAIVERS; AMENDMENT.


(A)           NO FAILURE OR DELAY OF THE ADMINISTRATIVE AGENT OF ANY KIND IN
EXERCISING ANY POWER, RIGHT OR REMEDY HEREUNDER AND NO COURSE OF DEALING BETWEEN
ANY GUARANTOR ON THE ONE HAND THE AND ADMINISTRATIVE AGENT OR ANY HOLDER OF ANY
NOTE ON THE OTHER HAND SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT OR REMEDY HEREUNDER, UNDER ANY
OTHER LOAN DOCUMENT OR UNDER ANY HEDGING DOCUMENT, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A POWER, RIGHT OR REMEDY, PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER POWER, RIGHT OR
REMEDY.  THE RIGHTS OF THE ADMINISTRATIVE AGENT HEREUNDER AND OF THE SECURED
PARTIES UNDER THE OTHER LOAN DOCUMENTS AND THE HEDGING DOCUMENTS, AS APPLICABLE,
ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY
DEPARTURE BY ANY GUARANTOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY SUBSECTION (B) BELOW, AND THEN SUCH WAIVER AND
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR
WHICH GIVEN.  NO NOTICE OR DEMAND ON ANY GUARANTOR IN ANY CASE SHALL ENTITLE
SUCH GUARANTOR TO ANY OTHER OR FURTHER NOTICE IN SIMILAR OR OTHER CIRCUMSTANCES.


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT ENTERED INTO BETWEEN
EACH GUARANTOR WITH RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION
RELATES AND THE ADMINISTRATIVE AGENT, WITH THE PRIOR WRITTEN CONSENT OF THE
REQUIRED LENDERS (EXCEPT AS OTHERWISE PROVIDED IN THE AMENDED AND RESTATED
CREDIT AGREEMENT).


SECTION 15.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN
WRITING AND GIVEN AS PROVIDED IN SECTION 10.1 OF THE AMENDED AND RESTATED CREDIT
AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO EACH GUARANTOR SHALL BE
GIVEN TO IT AT ITS ADDRESS SET FORTH ON SCHEDULE I ATTACHED HERETO.

6


--------------------------------------------------------------------------------



SECTION 16.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE ILLEGAL,
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF OR THEREOF; AND THE ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 17.  COUNTERPARTS; INTEGRATION.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT (SUBJECT TO SECTION 13), AND
SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 13.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING
THE SUBJECT MATTERS HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING SUCH SUBJECT MATTER.


SECTION 18.  RULES OF INTERPRETATION.  THE RULES OF INTERPRETATION SPECIFIED IN
SECTION 1.4 OF THE AMENDED AND RESTATED CREDIT AGREEMENT SHALL BE APPLICABLE TO
THIS AGREEMENT.


SECTION 19.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


(B)           EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES COURTS LOCATED WITHIN THE SOUTHERN DISTRICT IN
THE STATE OF NEW YORK, AND OF ANY STATE COURT OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS
SECTION AND BROUGHT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. 
EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

7


--------------------------------------------------------------------------------



(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1 OF THE AMENDED AND
RESTATED CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


SECTION 20.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE HEDGING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 21.  ADDITIONAL GUARANTORS.  PURSUANT TO SECTION 5.10 OF THE AMENDED AND
RESTATED CREDIT AGREEMENT, EACH SUBSIDIARY THAT WAS NOT IN EXISTENCE ON THE DATE
OF THE AMENDED AND RESTATED CREDIT AGREEMENT IS REQUIRED TO ENTER INTO THIS
AGREEMENT AS A GUARANTOR UPON BECOMING A SUBSIDIARY.  UPON EXECUTION AND
DELIVERY AFTER THE DATE HEREOF BY THE ADMINISTRATIVE AGENT AND SUCH SUBSIDIARY
OF AN INSTRUMENT IN THE FORM OF ANNEX 1, SUCH SUBSIDIARY SHALL BECOME A
GUARANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A
GUARANTOR HEREIN.  THE EXECUTION AND DELIVERY OF ANY INSTRUMENT ADDING AN
ADDITIONAL GUARANTOR AS A PARTY TO THIS AGREEMENT SHALL NOT REQUIRE THE CONSENT
OF ANY OTHER GUARANTOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH GUARANTOR
HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE ADDITION OF
ANY NEW GUARANTOR AS A PARTY TO THIS AGREEMENT.


SECTION 22.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH SECURED PARTY IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH SECURED PARTY TO OR FOR
THE CREDIT OR THE ACCOUNT OF ANY GUARANTOR AGAINST ANY OR ALL THE OBLIGATIONS OF
SUCH GUARANTOR NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE HEDGING DOCUMENTS HELD BY SUCH SECURED PARTY, IRRESPECTIVE OF
WHETHER OR NOT SUCH PERSON SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  THE RIGHTS OF EACH SECURED PARTY UNDER THIS SECTION 22 ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT
SUCH SECURED PARTY MAY HAVE.


SECTION 23.  SAVINGS CLAUSE.


(A)           IT IS THE INTENT OF EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
THAT EACH GUARANTOR’S MAXIMUM OBLIGATIONS HEREUNDER SHALL BE, BUT NOT IN EXCESS
OF:

8


--------------------------------------------------------------------------------



(I)            IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST ANY GUARANTOR
UNDER THE PROVISIONS OF TITLE 11 OF THE UNITED STATES CODE, 11 U.S.C. §§101 ET
SEQ. (THE “BANKRUPTCY CODE”) ON OR WITHIN ONE YEAR FROM THE DATE ON WHICH ANY OF
THE GUARANTEED OBLIGATIONS ARE INCURRED, THE MAXIMUM AMOUNT WHICH WOULD NOT
OTHERWISE CAUSE THE GUARANTEED OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH
GUARANTOR OWED TO THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES) TO BE
AVOIDABLE OR UNENFORCEABLE AGAINST SUCH GUARANTOR UNDER (I) SECTION 548 OF THE
BANKRUPTCY CODE OR (II) ANY STATE FRAUDULENT TRANSFER OR FRAUDULENT CONVEYANCE
ACT OR STATUTE APPLIED IN SUCH CASE OR PROCEEDING BY VIRTUE OF SECTION 544 OF
THE BANKRUPTCY CODE; OR


(II)           IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST ANY GUARANTOR
UNDER THE BANKRUPTCY CODE SUBSEQUENT TO ONE YEAR FROM THE DATE ON WHICH ANY OF
THE GUARANTEED OBLIGATIONS ARE INCURRED, THE MAXIMUM AMOUNT WHICH WOULD NOT
OTHERWISE CAUSE THE GUARANTEED OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH
GUARANTOR TO THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES) TO BE AVOIDABLE OR
UNENFORCEABLE AGAINST SUCH GUARANTOR UNDER ANY STATE FRAUDULENT TRANSFER OR
FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN ANY SUCH CASE OR PROCEEDING BY
VIRTUE OF SECTION 544 OF THE BANKRUPTCY CODE; OR


(III)          IN A CASE OR PROCEEDING COMMENCED BY OR AGAINST ANY GUARANTOR
UNDER ANY LAW, STATUTE OR REGULATION OTHER THAN THE BANKRUPTCY CODE (INCLUDING,
WITHOUT LIMITATION, ANY OTHER BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
MORATORIUM, READJUSTMENT OF DEBT, DISSOLUTION, LIQUIDATION OR SIMILAR DEBTOR
RELIEF LAWS), THE MAXIMUM AMOUNT WHICH WOULD NOT OTHERWISE CAUSE THE GUARANTEED
OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH GUARANTOR TO THE ADMINISTRATIVE
AGENT OR THE SECURED PARTIES) TO BE AVOIDABLE OR UNENFORCEABLE AGAINST SUCH
GUARANTOR UNDER SUCH LAW, STATUTE OR REGULATION INCLUDING, WITHOUT LIMITATION,
ANY STATE FRAUDULENT TRANSFER OR FRAUDULENT CONVEYANCE ACT OR STATUTE APPLIED IN
ANY SUCH CASE OR PROCEEDING.


(B)           THE SUBSTANTIVE LAWS UNDER WHICH THE POSSIBLE AVOIDANCE OR
UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS (OR ANY OTHER OBLIGATIONS OF SUCH
GUARANTOR TO THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES) AS MAY BE
DETERMINED IN ANY CASE OR PROCEEDING SHALL HEREINAFTER BE REFERRED TO AS THE
“AVOIDANCE PROVISIONS”.  TO THE EXTENT SET FORTH IN SECTION 23(A)(I), (II), AND
(III), BUT ONLY TO THE EXTENT THAT THE GUARANTEED OBLIGATIONS WOULD OTHERWISE BE
SUBJECT TO AVOIDANCE OR FOUND UNENFORCEABLE UNDER THE AVOIDANCE PROVISIONS, IF
ANY GUARANTOR IS NOT DEEMED TO HAVE RECEIVED VALUABLE CONSIDERATION, FAIR VALUE
OR REASONABLY EQUIVALENT VALUE FOR THE GUARANTEED OBLIGATIONS, OR IF THE
GUARANTEED OBLIGATIONS WOULD RENDER SUCH GUARANTOR INSOLVENT, OR LEAVE SUCH
GUARANTOR WITH AN UNREASONABLY SMALL CAPITAL TO CONDUCT ITS BUSINESS, OR CAUSE
SUCH GUARANTOR TO HAVE INCURRED DEBTS (OR TO HAVE INTENDED TO HAVE INCURRED
DEBTS) BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE, IN EACH CASE AS OF
THE TIME ANY OF THE GUARANTEED OBLIGATIONS ARE DEEMED TO HAVE BEEN INCURRED
UNDER THE AVOIDANCE PROVISIONS AND AFTER GIVING EFFECT TO THE CONTRIBUTION BY
SUCH GUARANTOR, THE MAXIMUM GUARANTEED OBLIGATIONS FOR WHICH SUCH GUARANTOR
SHALL BE LIABLE HEREUNDER SHALL BE REDUCED TO THAT AMOUNT WHICH, AFTER GIVING
EFFECT THERETO, WOULD NOT CAUSE THE GUARANTEED OBLIGATIONS (OR ANY OTHER
OBLIGATIONS OF SUCH GUARANTOR TO THE ADMINISTRATIVE AGENT OR THE SECURED
PARTIES), AS SO REDUCED, TO BE SUBJECT TO AVOIDANCE OR UNENFORCEABILITY UNDER
THE AVOIDANCE PROVISIONS.

9


--------------------------------------------------------------------------------



(C)           THIS SECTION 23 IS INTENDED SOLELY TO PRESERVE THE RIGHTS OF THE
ADMINISTRATIVE AGENT AND THE SECURED PARTIES HEREUNDER TO THE MAXIMUM EXTENT
THAT WOULD NOT CAUSE THE GUARANTEED OBLIGATIONS OF SUCH GUARANTOR TO BE SUBJECT
TO AVOIDANCE OR UNENFORCEABILITY UNDER THE AVOIDANCE PROVISIONS, AND NEITHER THE
GUARANTORS NOR ANY OTHER PERSON SHALL HAVE ANY RIGHT OR CLAIM UNDER THIS
SECTION 23 AS AGAINST THE ADMINISTRATIVE AGENT OR SECURED PARTIES THAT WOULD NOT
OTHERWISE BE AVAILABLE TO SUCH PERSON UNDER THE AVOIDANCE PROVISIONS.

[Signatures Follow]

 

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

AAI SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

 

 

Name: James H. Perry

 

 

 

 

 

 

Title:  Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAI/ACL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

 

 

Name: James H. Perry

 

 

 

 

 

 

Title:  Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAI CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

 

 

Name: James H. Perry

 

 

 

 

 

 

Title:  Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]

 


--------------------------------------------------------------------------------


 

 

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

 

 

Name: James H. Perry

 

 

 

 

 

 

Title:  Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SYMTX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

 

 

Name: James H. Perry

 

 

 

 

 

 

Title:  Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCTURBINE INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Francis X. Reinhardt

 

 

 

 

 

 

Name: Francis X. Reinhardt

 

 

 

 

 

 

Title:  Vice President, Financial Integration and Control

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]


--------------------------------------------------------------------------------


 

SUNTRUST BANK, as

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John E. Hehir

 

 

 

 

 

 

Name:

 

John E. Hehir

 

 

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT]

 


--------------------------------------------------------------------------------